Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2022 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The limitations of original claims 4, 7, 11 and 13 are not provided in the originally filed specification. It is suggested that the applicant amend the specification to include the original limitations. 
Claim Objections
Claim 19 is objected to because of the following informalities:  On line 2 of the claim “the denture equal” is believed to be in error for -the denture is equal-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of the independent claims has been amended to include the limitation “configured to enable a suction of the denture…via a transfer of a fluid pressure across the denture”, however support for the pressure being a fluid pressure is not provided in the originally filled specification. It is noted that support for suction of the denture against an inside lingual surface of the patient’s mouth via a transfer of pressure there across is supported.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to each of the independent claims, the preamble is unclear. With respect to each of the claims the limitations of the device “for an inside lingual surface and a gum line of a patient’s mouth and the system “for an inside lingual surface and a palatal gum line and a lower gum line of a patient’s mouth” are unclear. For examination purposes, the limitations are being interpreted as a denture for placement in the mouth of a user and a denture system with an upper denture and lower denture that are configured to be placed in the mouth of the upper and lower jaw respectively.  The applicant should amend the claims to clarity what is being claimed. 
With respect to claim 5, the applicant claims the holes “follow the palatal contour line of the denture”, however, it is unclear what the applicant is claiming as proper antecedent basis for the palatal contour line of the denture has not been provided and it is not clear what the applicant regards as the palatal contour line. For examination purposes, the limitations are being interested as the arrangement of the holes are arranged along a contour of the denture the contact the palatal surface, however, the applicant should amend the claim to clarify. 
With respect to claims 5 and 12, it is unclear if the claimed palatal portion comprising the claimed palatal surface of claim 1 or if they are different.  For examination purposes, the claimed palatal portion is being interpreted as a portion that can include a portion of the palatal surface, but not the entire surface, however, the applicant should amend the claim to clarify what is being claimed. 
Claim 5 recites the limitation "the palatal contour line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 20, the applicant claims the “lower denture”, but claimed “the plurality of palatal to lingual retention holes” It is noted that the palatal to lingual retention holes are claimed on the top denture, therefor, it is unclear if the applicant is trying to claim the holes not being on a front portion of the lower or upper denture. The applicant should amend the claim to clarify. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 12-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedard et al. (6,077,075) in view of Kopec et al. (2,897,594). 
With respect to claim 1, Bedard teaches a denture device for an inside lingual surface and a gum line of a patient’s mouth (such that it fits within the mouth and is on a lingual side and a gum line of the mouth) comprising a denture 100 comprising a palatal surface, (see fig. 14, such that the denture has a surface extending over the palate of the mouth), a hard material liner 36 preformed to a contour of the denture and configured to sit against the denture (see fig. 16, such that layer 36 matches the contour of the denture, i.e. layer 36, and is performed in that it is formed before use, claim 1) and a soft material liner 34 disposed between the hard material liner 36 and the gum line 104 of the patient’s mouth (see fig. 16, claim 1). Bedard teaches the denture as substantially claimed and discussed above, however, does not specifically teach the palatal surface defining a plurality of palatal to lingual retention holes there through and configured to enable a suction of the denture to the inside lingual surface of the patient’s mouth via transfer of a fluid pressure across the denture, the hard material liner defines the plurality of palatal to lingual retention holes therethrough the hard material line and the soft material liner defining the plurality of palatal to lingual retention holes there through the soft material liner. 
Kopec teaches a denture (see fig. 9) for an inside lingual surface and a gum line of a patient’s mouth comprising a denture comprising a palatal surface and defining a plurality of palatal to lingual retention holes 652 there through and configured to enable a suction of the denture to a palate surface of the patient’s mouth via a transfer of a fluid pressure across the denture when placed against the palate of the patients mouth (col. 3, ll. 46-62, further see figs. 1-2 which shows the suction holes are on the lingual side, it is noted that as discussed on col. 3, ll. 46-62, the embodiment of fig. 9 is similar and has corresponding parts to the other embodiments, therefore, the holes are taught as being on a lingual side and extending from the palate to the lingual side creating palatal to lingual retention holes). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the denture of Bedard to include the through holes as taught by Kopec in order to assist in securing the denture to the jaw.  It is noted that the modification of Bedard in view Kopec would result in the hard material liner and soft material liner including the plurality of palatal to lingual retention holes, such that the holes extend all the way through the denture.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
With respect to claim 3, Bedard teaches a gum colored dye applied to the softer material line and to the impression formed hard material liner to give an aesthetic appearance there to (col. 4, ll. 28-37, such that the laminate is both the hard and soft layers as taught).
With respect to claim 4, Bedard teaches the invention as substantially claimed and discussed above, however, does not specifically teach the plurally of lingual retention holes are circular.
 Kopec teaches the denture wherein the plurally of palatal to lingual retention holes 652 are circular (see figs. 1-2, 9, specifically fig. 1 which shows the hole 24 is circular, see above detailed explanation regarding the embodiment of figure 9 being similar to those of the other embodiments). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the denture of Bedard to include the through holes as taught by Kopec in order to assist in securing the denture to the jaw.  
With respect to claim 5, Bedard teaches the invention as substantially claimed and discussed above, however, does not specifically teach the plurality of lingual retention holes follow the contour line of the denture.
Kopec teaches the plurality of lingual retention holes follow the palatal contour line of the denture (see fig. 9, such that they are following a contour of the denture on the palatal side, further see 112 rejection above). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the denture of Bedard to include the through holes as taught by Kopec in order to assist in securing the denture to the jaw.  
With respect to claim 6, Bedard teaches the invention as substantially claimed and discussed above, however, does not specifically teach a palate portion of the denture device is devoid of any of the plurality of lingual retention holes.
Kopec teaches the denture further comprising a palate portion devoid of any of the plurality of palatal to lingual retention holes (see fig. 9, annotated figure above). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the denture of Bedard to include the through holes as taught by Kopec in order to assist in securing the denture to the jaw.  
With respect to claim 7, Bedard teaches the invention as substantially claimed and discussed above, however, does not specifically teach wherein a number of the plurality of lingual retention holes is six.
Kopec teaches the denture wherein a number of the plurality of retention holes is illustrated as 3 (see figs. 9). However, it would have been obvious to one having ordinary skill in the art to modify the number of retention holes to be at least 
6 in order to provide the suction retention means on both sides of the denture to secure the denture evenly in the mouth. Such that the retention holes are on a left and right side of the denture. It is further noted that the applicant does not disclose that the number of claimed holes provides an advantage or unexpected result.  It is noted that the holes of Kopec are for the same purpose of securing the denture to the user by suction, therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to provide six holes as claimed in order to provide the desired suction forces as desired. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Bedard to include the through holes as taught by Kopec in order to assist in securing the denture to the jaw.
With respect to claim 8, Bedard teaches the thickness of the impression formed hard material liner and the soft material liner is a nominal 2 millimeter (col. 6, ll. 56-62, such that 2 millimeter is within the disclosed range).
With respect to claim 8, Bedard teaches the thickness of the impression formed hard material liner and the soft material liner is a nominal 2 millimeter (col. 6, ll. 56-62, such that 2 millimeter is within the disclosed range).
With respect to claim 12, Bedard teaches wherein the denture device comprises a gum line portion and a palatal portion (see figs. 11, 14, 16, which shows a palate portion and gum line portion).  
With respect to claim 13, Bedard teaches the invention as substantially claimed and discussed above, however, does not specifically teach wherein a number of the plurality of lingual retention holes on a first gum line side of the denture equal a number of the plurality of lingual retention holes on a second gum line side of the denture 
Kopec teaches the denture wherein a number of the plurality of retention holes are illustrated in cross section (see figs. 9), however, does not specifically teach wherein a number of the retention holes on a first gum line are equal to a number of retention holes on a second gum line side. It would have been obvious to one having ordinary skill in the art to modify the denture taught by Kopec such that the retention holes are on a left and right side of the denture to create an even suction force of the device, such that both sides can be retained on the jaw. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Bedard to include the through holes as taught by Kopec in order to assist in securing the denture to the jaw.
With respect to claim 14, Bedard teaches a denture system for an inside lingual surface and a palatal gum line and a lower gum line of a patient’s mouth (such that Bedard teaches an upper and lower denture for placement in the mouth to fit on a lingual surface and a palatal gum line and a lower gum line) comprising a palatal denture 100 (see fig. 14), a lower denture following a contour of the patient’s lower gum line (see fig. 2, such that the model of the lower jaw is provided along with the model 20 of the upper jaw for forming the denture, see fig. 7 such that the device is being formed on the lower jaw model), an impression formed hard material liner 36 formed to the palatal denture and the lower denture (see fig. 16, claim 1) and a soft material liner 34 disposed on the impression formed hard material liner 36, the soft material liner configured to sit between the patient’s palatal gums and lower gums and the impression formed hard material (see fig. 16, such that each mold is being used to create an upper and lower denture). Bedard teaches the denture as substantially claimed and discussed above, however, does not specifically teach the palatal denture defining a plurality of lingual retention holes adjacent the patient’s palatal gum line and configured to enable a suction of the denture against the inside lingual surface of the patient’s mouth via a transfer of a fluid pressure there across. 
Kopec teaches a denture (see fig. 9) for an inside lingual surface and a gum line of a patient’s mouth comprising a denture comprising a palatal surface and defining a plurality of palatal to lingual retention holes 652 there through and configured to enable a suction of the denture to a palate surface of the patient’s mouth via a transfer of a fluid pressure across the denture when placed against the palate of the patients mouth (col. 3, ll. 46-62, further see figs. 1-2 which shows the suction holes are on the lingual side, it is noted that as discussed on col. 3, ll. 46-62, the embodiment of fig. 9 is similar and has corresponding parts to the other embodiments, therefore, the holes are taught as being on a lingual side and extending from the palate to the lingual side creating palatal to lingual retention holes). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the upper denture of Bedard to include the through holes as taught by Kopec in order to assist in securing the denture to the jaw.  It is noted that the modification of Bedard in view Kopec would result in the hard material liner and soft material liner including the plurality of palatal to lingual retention holes, such that the holes extend all the way through the upper denture.  
With respect to claim 15, Bedard teaches the palatal denture follows an inside root contour of the patient’s mouth (see fig. 14-15, such that it is formed on the model of the upper jaw).
With respect to claim 17, Bedard teaches the system further comprising a gum colored dye applied to the soft material liner and to the impression formed hard material liner to give an aesthetic appearance there to (col. 4, ll. 28-37, such that the laminate is both the hard and soft layers as taught).
With respect to claims 18-20, Bedard teaches the invention as substantially claimed and discussed above, however, does not specifically teach the lower denture defining a plurality of gum line retention holes adjacent the patient’s gum lines and configured to enable suction of the denture against a gum surface of the patient’s mouth via a transfer of pressure there across, where a number of the plurality of lingual retention holes on a first gum line side of the denture equal a number of the plurality of lingual retention holes on a second gum line side of the denture and a front teeth portion of the lower denture devoid of any of the plurality of gum line retention holes. 
Kopec teaches with respect to claim 18 a denture comprising a plurality of gum line retention holes adjacent the patient’s gum lines and configured to enable a suction of the denture against a gum surface of the patient’s mouth via a transfer of pressure there across (col. 3, ll. 46-62). It would have been obvious to one having ordinary skill in the art to modify the lower denture of Bedard with the retention holes taught by Kopec in order to assist in securing the denture to the jaw.  
Kopec teaches with respect to claim 19, the denture wherein a number of the plurality of retention holes are illustrated in cross section (see figs. 9), however, does not specifically teach wherein a number of the retention holes on a first gum line are equal to a number of retention holes on a second gum line side. It would have been obvious to one having ordinary skill in the art to modify the denture taught by Kopec such that the retention holes are on a left and right side of the denture to create an even suction force of the device, such that both sides can be retained on the jaw. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Bedard to include the through holes as taught by Kopec in order to assist in securing the denture to the jaw.
With respect to claim 20, Kopec further teaches a front teeth portion of the denture devoid of any of the plurality of retention holes (see fig. 1, such the front surface, i.e. the buccal surface is devoid of holes, see above regarding the embodiment of claim 9 being similar to that of the other embodiments). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Bedard with the retention holes, specifically the front portion being devoid of the retention holes in order to provide the user with an esthetic looking device while still providing the suction retention force. Such that the surface that is viewed look natural and does not have holes, while the surface that cannot be viewed has the holes for retention.  

Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedard et al. (6,077,075) in view of Kopec et al. (2,897,594) as applied to claims 1 and 14 above, and further in view of Jeffer (5,885,007).
Bedard/Kopec teaches the invention as substantially claimed and discussed above, however, does not specifically teach a glossy seal applied to a plurality of borders of the denture device.
Jeffer teaches a denture device comprising a glossy seal applied to a plurality of borders of the denture device (see abstract, col. 2, ll. 56-60, col. 4, ll. 37-32). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the denture device of Bedard/Kopec with the glossy seal taught by Jeffer in order to establish a hydrophobic, non-absorbent, high-gloss, stain resistant surface finish.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedard et al. (6,077,075) in view of Kopec et al. (2,897,594) as applied to claim 1 above, and further in view of Wallace (2015/0147719).
Bedard/Kopec teaches the invention as substantially claimed and discussed above, however, does not specifically teach the impression formed hard material liner comprises acrylic.
Wallace teaches a denture system comprising an impression formed hard material liner comprising acrylic (see abstract, par. 24, 28, 33). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the specific material taught by Bedard/Kopec with the acrylic material taught by Wallace since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedard et al. (6,077,075) in view Kopec et al. (2,897,594) as applied to claim 1 above, and further in view of Van Handel (3,785,054).
Bedard/Kopec teaches the invention as substantially claimed and discussed above, however does not specifically teach the soft material liner comprises silicon.
Van Handel teaches a denture device comprising a soft material liner comprising silicon (see abstract, col. 2, ll. 13-15, 20-44, col. 5, ll. 19-31, see fig. 3). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the specific material taught by Bedard/Kopec with the silicone material taught by Van Handel in order to provide a soft material that can be effectively bonded to an acrylic and retain its resiliency of overtime and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedard et al. (6,077,075) in view of Kopec et al. (2,897,594) as applied to claim 1 above, and further in view of Loertscher (2004/0091838).
Bedard/Kopec teaches the invention as substantially claimed and discussed above, however, does not specifically teach a diameter of the plurality of lingual retention holes is a nominal 2 millimeters.
Loertscher teaches a denture comprising lingual retention holes which has  diameter which is a nominal 2 mm (see pars. 11, 32). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the diameter of the retention holes as taught Bedard/Kopec with the diameter taught by Loertscher since it has been held that were the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05). It is further noted that the applicant has not disclosed that the claimed diameter provides an advantage or unexpected result.  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited NPL regarding phonetics has been cited to show that the palate is the upper bone of the jaw.
The cited prior art of Fene has been cited to teach holes extending through the denture and a liner material. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        10/20/2022